Citation Nr: 0801483	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In September 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge, 
seated at the Board's Central Office in Washington, D.C.  

Within the February 2003 rating decision, the veteran was 
also denied service connection for several disabilities 
claimed as secondary to Agent Orange exposure.  The veteran 
also subsequently initiated and perfected appeals of these 
determinations.  However, in a July 2004 written statement, 
the veteran withdrew these issues from appellate 
consideration, and thus they will not be considered at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  The veteran has presented 
medical evidence from a VA psychiatrist verifying a current 
diagnosis of PTSD resulting from various in-service stressor 
events.  While VA has been unable to verify those events, the 
Board finds that additional development is warranted.  

At his September 2007 hearing, the veteran stated that when 
his unit came under rocket attack within 60 days of arriving 
at a new base, in Pleiku, Vietnam, in the fall of 1968.  He 
also claimed this base was attacked on several occasions 
before and after Christmas in 1968.  Service personnel 
records confirm the veteran was transferred to Vietnam 
beginning July 6, 1968, and was assigned to the 578th Signal 
Company.  The 578th was attached to the 41st Signal Battalion 
in Pleiku on October 18, 1968.  Additionally, he did not 
leave Vietnam until April 11, 1969, according to his records.  
Therefore, the veteran's claims of combat exposure during his 
Vietnam service are thereafter at least plausible.  Since the 
evidence of record generally supports the possibility of 
combat exposure, VA must attempt to verify these stressors 
through appropriate channels.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  This duty includes obtaining 
pertinent service records identified by the veteran or which 
would help substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must attempt to corroborate 
the veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The AMC must provide the 
JSRRC with all pertinent information, to 
include copies of personnel records, units 
of assignment, and stressor statements.  
The JSRRC should verify whether the 
veteran's unit was based at the U.S. 
military base in Pleiku and if that base 
came under enemy attack beginning October 
18, 1968, until approximately November 
1968, or between December 1968 and January 
1969.  If these events cannot be verified, 
that outcome should be stated.  

2.  The AMC should undertake any other 
indicated development to include 
scheduling the veteran for another VA 
examination if the claimed stressors are 
verified through appropriate official 
channels.  The claims file, a separate 
copy of this remand, and a list of the in-
service stressor(s) found by the AMC to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by the 
AMC is sufficient to produce PTSD.  The 
examiner should be instructed that only 
the verified events listed by the AMC may 
be considered as stressors.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  The AMC should then readjudicate the 
claim on appeal in light of all evidence 
of record.  If service connection for PTSD 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



